Title: To George Washington from Thomas Mifflin, 19 June 1795
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Philadelphia: 19th June 1795.
          
          Inclosed I have the honor to transmit to you, copies of the communications, which I have received, respecting the hostilities committed by the Indians, on the Western frontier of this State; of the Instructions I have given to Major General Gibson, to provide more effectually for the protection of the inhabitants in that quarter; and of a letter to Judge Addison, requesting an official investigation of the report that those hostilities have been provoked by previous aggressions on the part of our Citizens. As the recruiting service for the garrisons at Le Boeuf and Presqu’-isle, does not proceed so expeditiously, as the general object, and recent occurrences, would induce us to wish, I have extended the extract from General Irvine’s letter, in order to submit to your consideration, a mode in which that difficulty may, perhaps, be obviated, without interfering with the other arrangements of the Union. I have the honor to be, With perfect respect, Sir, Your Excellency’s Most Obedient Humble Servant
          
            Thomas Mifflin
          
         